Citation Nr: 0433348	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a stomach condition, and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection for that disability. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran requested a hearing before a Veterans Law Judge 
in Washington, D.C., in October 2003.  In January 2004, the 
veteran's representative requested a videoconference hearing 
which was scheduled in August 2004.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.  

The Board will find that new and material evidence has been 
received to reopen the claim for service connection for a 
stomach condition.  The remaining issues of entitlement to 
service connection for a stomach condition and hypertension 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1971, the RO denied the veteran's claim for 
service connection for a stomach condition.  The veteran was 
provided notice of that denial, filed a timely notice of 
disagreement, was issued a statement of the case, but did not 
file a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).

2.  The Board denied the veteran's claims for service 
connection for a stomach condition in November 1976 and March 
1979.

3.  In April 1985, the RO denied the veteran's claim for 
service connection for a stomach disorder.  He did not appeal 
that decision, despite being notified of it and apprised of 
his procedural and appellate rights.

4.  Some of the additional evidence received since that April 
1985 decision, however, indicates the veteran has a stomach 
condition and suggests it may be related to his service in 
the military; so this additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of his claim.


CONCLUSIONS OF LAW

1.  The April 1985 RO decision denying the claim for service 
connection for a stomach condition is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 3.104 (2004), 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  Since the April 1985 denial, new and material evidence to 
reopen the claim has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran applied for service connection for a stomach 
condition in November 1970.  A February 1971 rating decision 
denied service connection for the condition.  The RO 
considered the veteran's service medical records which show 
that he was treated for dysuria in April 1957, irritable 
bowel in August 1957, and influenza in July 1957.  His 
separation examination in October 1957 was negative for any 
complaints, findings or diagnosis of a stomach condition.  
Also of record was a VA report of hospitalization for a 
ruptured tympanic membrane in November 1970.  The veteran 
complained of vague abdominal pains dating back to 1956 in 
service while stationed in Korea.  He had an episode of 
melena at this time.  These pains became noticeably worse 
following a motor vehicle accident in 1963 when his stomach 
stuck the steering wheel.  They also became worse when he 
injured his stomach moving a tree limb in 1969, causing a 
secondary episode of melena.  Work up for peptic ulcer 
disease was completely negative.  The veteran filed a notice 
of disagreement in June 1971.  He was issued a statement of 
the case in July 1971.  He did not file a timely substantive 
appeal and the appeal became final.  

The veteran attempted to reopen his claim in November 1972.  
A January 1973 rating decision denied service connection for 
a stomach condition.  A confirmed rating decision, dated in 
February 1974 also found that new and material evidence was 
not submitted to reopen the claim.  A May 1974 rating 
decision denied the claim.  He filed a timely appeal to the 
Board.  The Board in a November 1976 decision found that the 
evidence received since the final rating action in February 
1971 was not sufficient to permit the grant of service 
connection for gastrointestinal disease or injury.  The Board 
considered new evidence such as a VA hospital report dated in 
November 1972 noting that the veteran was hospitalized for 
blood in his stools.  Ectopic pancreas of the gastric mucosa 
was diagnosed and surgical excision was accomplished in 
January 1973.  

The veteran again attempted to reopen his claim in September 
1977.  An October 1977 rating decision denied service 
connection for a stomach condition.  He filed a timely appeal 
to the Board.  The Board in a March 1979 decision found that 
the evidence submitted upon reopening did not establish a new 
factual basis on which the claim might be allowed.  The Board 
considered new evidence noting that the veteran was 
hospitalized at a private facility in April 1960 for an 
active pyloric ulcer.  Of record was a statement from the 
veteran's private physician noting that the veteran's gastric 
troubles started with black stools in 1958.  Also considered 
was a statement from the veteran's supervisor who indicated 
that the veteran has had severe stomach problems since 1959.  

In March 1985, the veteran again attempted to reopen his 
claim.  An April 1985 rating decision found that new and 
material evidence had not been submitted to reopen his claim.  
The veteran submitted private medical records from 1979 to 
1985 noting treatment for stomach problems.  The RO notified 
the veteran of that decision and of his appellate rights in a 
letter sent in May 1985; however, he did not appeal the 
denial.  As such, the RO's March 1985 denial is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

In February 1999, the veteran again attempted to reopen his 
claim.  By letter of March 11, 1999, the RO requested that 
the veteran submit new and material evidence.  As the veteran 
did not submit evidence within one year of that letter, the 
veteran's claim is deemed to be abandoned.  38 C.F.R. § 
3.158(a) (2004) (where evidence requested in connection with 
a claim to reopen is not furnished within one year after the 
date of request, the claim will be considered abandoned). 

On March 13, 2000, the veteran again requested entitlement to 
service connection for a stomach condition.  A March 2000 
rating decision found that new and material evidence had not 
been submitted to reopen his claim.  In support of his latest 
attempt to reopen his claim, the veteran submitted duplicate 
medical records of treatment previously considered, current 
medical records from 1999 to the present showing treatment 
for stomach problems and two letters from his private 
physician, Young Suh, M.D., dated in May 2002 and April 2003.  
Dr. Suh stated that he reviewed the veteran's service medical 
records, noted that the veteran was diagnosed with stomach 
ulcer in 1957, and opined that it was more likely than not 
that the veteran continued to suffer from the same condition 
that he had in service.  A VA examination was conducted in 
May 2003 and an addendum prepared in June 2003.  The examiner 
considered the veteran's claims file and opined that the 
veteran's current stomach condition was not related to 
service.  The examiner noted that the veteran's service 
medical records do not indicate that he had chronic 
indigestion or chronic abdominal pain, and that 
gastrointestinal work up in November 1970 was normal.  

Notwithstanding the RO's action in the September 2002 rating 
decision finding that the veteran submitted new and material 
evidence to reopen his claim and denied the claim on the 
merits, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a stomach condition.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, as listed on the 
cover page of this decision, the Board construes the issue to 
be whether new and material evidence has been receive to 
reopen the claim of service connection for a stomach 
condition.

As mentioned, an April 1985 rating decision denied service 
connection for a stomach condition.  

Since the veteran did not timely appeal the RO's April 1985 
decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  So this, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's April 1985 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For claims, as here, filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  In the Hodge decision, however, the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act 
(VCAA), the Board need only consider whether new and material 
evidence has been submitted to reopen the claim and, if so, 
may proceed directly to adjudicate the claim on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Dr. Suh's statements, received since the RO last denied the 
claim in April 1985, are particularly significant and new and 
material as this is the first competent medical evidence of 
record suggesting the veteran's current stomach condition is 
related to service.  This opinion must be found credible for 
the limited purpose of determining whether the claim should 
be reopened.  The probative value of this opinion, in 
relation to the other evidence of record perhaps against the 
claim, is not at issue when determining whether the 
additional evidence is new and material to the case.  Indeed 
the credibility of these statements supporting the claim is 
presumed as mandated by the holding in Justus.  Only once the 
claim is reopened may this be called into question.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a stomach condition.  

As also briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA.  And although § 3.156 was 
revised as a consequence and contains a slightly different 
definition of what constitutes new and material evidence, 
this change only applies to petitions to reopen that were 
filed on or after August 29, 2001.  The veteran petitioned 
the RO to reopen his claim in March 2000, over a year prior 
to this delimiting date, and that is why his case was 
considered under the former regulation.  Moreover, since the 
Board is reopening the claim and ordering further development 
of it before actually making a decision on the merits, any 
further discussion of the VCAA's duty to notify and assist 
provisions would be a bit premature at this juncture, until 
the RO has had an opportunity to complete the development 
requested and consider the additional evidence submitted in 
support of the claim and make a determination on whether it 
favorably affects the outcome.


ORDER

As new and material evidence has been received, the claim for 
service connection for a stomach condition is reopened.  


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  See 38 U.S.C.A. § 5103A.  This includes 
obtaining all relevant records.

The veteran stated that he was granted Social Security 
Administration (SSA) disability insurance benefits in a 
letter received in August 1977.  He stated that his 
disability started in 1972.  Once the VA is put on notice 
that the veteran is in receipt of such benefits, the VA has a 
duty to obtain these records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Finally, the Board notes that since the supplemental 
statement of the case was issued in August 2003, the veteran 
has submitted additional private medical records and waived 
his right to initial RO consideration of such evidence.  
However, in light of the remand of the claims for other 
reasons, the RO will have the opportunity to consider these 
additional records.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  The RO should follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) (2004), as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record pertaining to a stomach condition 
or hypertension.  The RO should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a stomach disorder 
and hypertension.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in August 2003, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



